Exhibit 10.2

 

FOURTH AMENDMENT TO CREDIT AGREEMENT

AND AMENDMENT TO LOAN DOCUMENTS

This FOURTH AMENDMENT, dated as of October 5, 2006 (this “Fourth Amendment”),
amends that certain AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT, dated as of
March 31, 2004 (as amended, modified or supplemented from time to time, the
“Credit Agreement”), by and among (i) REAL MEX RESTAURANTS, INC., formerly known
as Acapulco Acquisition Corp., a Delaware corporation (“Real Mex”), (ii)
ACAPULCO RESTAURANTS, INC., a Delaware corporation and successor by merger to
Acapulco Restaurants of Encinitas, Inc. (“ARI”), (iii) EL TORITO FRANCHISING
COMPANY, a Delaware corporation (“ETFI”), (iv) EL TORITO RESTAURANTS, INC., a
Delaware corporation (“ETRI”), (v) TARV, INC., a California corporation
(“TARV”), (vi) ACAPULCO RESTAURANT OF VENTURA, INC., a California corporation
(“ARV”), (vii) ACAPULCO RESTAURANT OF WESTWOOD, INC., a California corporation
(“ARW”), (viii) ACAPULCO MARK CORP., a Delaware corporation (“AMC”), (ix) MURRAY
PACIFIC, a California corporation (“MP”), (x) ALA DESIGN, INC., a California
corporation (“ALAD”), (xi) REAL MEX FOODS, INC., formerly known as ALA Foods,
Inc., a California corporation (“RMF”), (xii) ACAPULCO RESTAURANT OF DOWNEY,
INC., a California corporation (“ARD”), (xiiii) ACAPULCO RESTAURANT OF MORENO
VALLEY, INC., a California corporation (“AMV”), (xiv) EL PASO CANTINA, INC., a
California corporation (“EPC”, each of Real Mex, ARI, ETFI, ETRI, AEI, TARV,
ARV, ARW, AMC, MP, ALAD, RMF, ARD, AMV, and EPC, a “Borrower” and, together, the
“Original Borrowers”), (xv) CKR ACQUISITION CORP., a Delaware corporation
(“CKR”), and (xvi) CHEVYS RESTAURANTS, LLC, a Delaware limited liability company
(“Chevys”, each of CKR and Chevys, an “Additional Borrower” and, together with
the Original Borrowers, the “Borrowers”), (xvii) the several financial
institutions from time to time party to the Credit Agreement as lenders
thereunder (the “Lenders”), and (xviii) BANK OF MONTREAL (“BMO”), as the
administrative agent for the Lenders under the Credit Agreement (in such
capacity, the “Agent”).

WHEREAS, pursuant to the Amendment Agreement, dated as of September 3, 2004 (the
“First Amendment”), by and among the Original Borrowers, the Lenders, Fleet
National Bank (together with Bank of America, N.A., as successor by merger to
Fleet National Bank, the “Prior Agent”) and Bank of America, N.A. (as
predecessor in interest to BMO, as administrative agent, “BofA”), certain terms
of the Credit Agreement were amended pursuant to the terms and conditions set
forth in the First Amendment;

WHEREAS, pursuant to the Joinder Agreement, dated as of November 17, 2004 (the
“CKR Joinder”), by and between CKR and the Prior Agent, CKR joined the Credit
Agreement and the Loan Documents and agreed to become a Borrower under the
Credit Agreement and to comply with and be bound by all of the terms, conditions
and covenants of the Credit Agreement and Loan Documents applicable to it as a
Borrower;

WHEREAS, pursuant to the Joinder Agreement, dated as of December 20, 2004 (the
“Chevys Joinder”), by and between Chevys and the Prior Agent, Chevys joined the
Credit Agreement and the Loan Documents and agreed to become a Borrower under
the Credit

 


--------------------------------------------------------------------------------


Agreement and to comply with and be bound by all of the terms, conditions and
covenants of the Credit Agreement and Loan Documents applicable to it as a
Borrower;

WHEREAS, pursuant to the Second Amendment and Consent, dated as of January 11,
2005 (the “Second Amendment”), by and among the Borrowers, the Lenders, and the
Prior Agent, certain terms of the Credit Agreement were amended pursuant to the
terms and conditions set forth in the Second Amendment;

WHEREAS, pursuant to the Third Amendment, dated as of January 5, 2006 (the
“Third Amendment”), by and among the Borrowers, the Lenders, and the Prior
Agent, certain terms of the Credit Agreement were amended pursuant to the terms
and conditions set forth in the Third Amendment;

WHEREAS, Prior Agent and the Lenders under the Credit Agreement, as amended by
the First Amendment, CKR Joinder, Chevys Joinder, Second Amendment and Third
Amendment, assigned all of their rights and obligations under the Credit
Agreement to BMO pursuant to an Assignment Arrangements Agreement of even date
herewith and Prior Agent resigned as administrative agent, and BMO assumed its
rights and obligations as administrative agent pursuant thereto; and

WHEREAS, the Borrowers have requested that the Lenders and the Agent agree,
among other things, to amend certain of the terms of the Credit Agreement and
certain other Loan Documents, and the Lenders and the Agent have, upon the terms
and conditions set forth herein, agreed to the foregoing;

NOW THEREFORE, in consideration of the mutual agreements contained in the Credit
Agreement and the Loan Documents and herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

§1.          Definitions in Credit Agreement; etc.  Unless otherwise defined
herein, terms defined in or by reference in the Credit Agreement (as from time
to time amended) are used herein as therein defined.

§2.          Amendments.  Subject to the satisfaction of the conditions set
forth in §5 hereof, the parties hereto hereby agree to the following amendments
to the Credit Agreement:

§2.1.       Preamble.  The last sentence of the preamble to the Credit Agreement
is hereby amended and restated in its entirety to read as follows:

“The parties hereto hereby agree to amend the Credit Agreement to, among other
things, provide a $15,000,000 revolving credit facility (with unlimited
availability for letters of credit) and a $25,000,000 letter of credit
facility.”

§2.2.       Definitions.  Section 1.1 of the Credit Agreement is hereby amended
as follows:

2


--------------------------------------------------------------------------------




(a)           The definition of “Affiliate” set forth in §1.1 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

“Affiliate.  Any Person that would be considered to be an affiliate of any
Borrower under Rule 144(a) of the Rules and Regulations of the Securities and
Exchange Commission, as in effect on the date hereof, if such Borrower were
issuing securities.”

(b)           The definition of “Agent’s Office” set forth in Section 1.1 of the
Credit Agreement is hereby amended and restated in its entirety as follows:

“Agent’s Office.  The Agent’s office located at 115 South LaSalle Street,
Chicago, Illinois 60603, or at such other location as the Agent may designate
from time to time.”

(c)           The definition of “Agent’s Special Counsel” set forth in Section
1.1 of the Credit Agreement is hereby amended and restated in its entirety as
follows:

“Agent’s Special Counsel.  Chapman and Cutler LLP or such other counsel as may
be approved by the Agent.”

(d)           The definition of “Applicable Margin” set forth in §1.1 of the
Credit Agreement is hereby deleted in its entirety.

(e)           The definition of “Arranger” set forth in §1.1 of the Credit
Agreement is hereby deleted in its entirety.

(f)            The definition of “Balance Sheet Date” set forth in §1.1 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“Balance Sheet Date.  December 25, 2005.”

(g)           The definition of “Base Rate” set forth in Section 1.1 of the
Credit Agreement is hereby amended and restated in its entirety as follows:

“Base Rate.  For any day, the greater of (i) the rate of interest announced or
otherwise established by the Agent from time to time as its prime commercial
rate, as in effect on such day (it being understood and agreed that such rate
may not be the Agent’s best or lowest rate); and (ii) the sum of (x) the rate
determined by the Agent to be the average (rounded upwards, if necessary, to the
next higher 1/100 of 1%) of the rates per annum quoted to the Agent at
approximately 10:00 a.m. (Chicago time) (or as soon thereafter as is
practicable) on such day (or, if such day is not a Business Day, on the
immediately preceding Business Day) by two or more Federal funds brokers
selected by the Agent for the sale to the Agent at face value of Federal funds
in an amount equal or comparable to the principal amount owed to the Agent for
which such rate is being determined, plus (y) 1/2 of 1%.”

3


--------------------------------------------------------------------------------




(h)           The definition of “BRS” set forth in §1.1 of the Credit Agreement
is hereby deleted in its entirety.

(i)            The definition of “BRS Affiliate” set forth in §1.1 of the Credit
Agreement is hereby deleted in its entirety.

(j)            The definition of “Business Day” set forth in Section 1.1 of the
Credit Agreement is hereby amended and restated in its entirety as follows:

“Business Day. Any day (excluding Saturday and Sunday) on which banking
institutions in Chicago, Illinois are open for the transaction of banking
business.”

(k)           The definition of “Cash Flow Ratio” set forth in §1.1 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“Cash Flow Ratio.  As at the end of each fiscal quarter of the Borrowers, the
ratio of (a) Consolidated Cash Flow for the last four fiscal quarters then ended
and (b) Consolidated Financial Obligations for the Measurement Period then
ending.”

(l)            The definition of “Change of Control” set forth in §1.1 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“Change of Control.  At any time, the occurrence of one or more of the following
events:  (i) Sun Capital and the Sun Capital Affiliates shall collectively cease
to have the power, directly or indirectly (including under any stockholders’
agreement) to elect a majority of the directors of the Parent or any Borrower,
(ii) the replacement of a majority of the board of directors of the Parent or
any Borrower over a two-year period from the directors who constituted the board
of directors of the Parent or such Borrower, as applicable, at the beginning of
such period, and such replacement shall not (1) have been approved by a vote of
at least a majority of the board of directors of the Parent or such Borrower, as
applicable, then still in office who either were members of such board of
directors at the beginning of such period or whose election as a member of such
board of directors was previously so approved, or (2) have been elected or
nominated for election by Sun Capital or a Sun Capital Affiliate, (iii) the
Parent shall at any time fail to own, directly or indirectly, 100% of each class
of issued and outstanding Voting Stock and economic interests of Real Mex free
and clear of all Liens, (iv) Sun Capital and the other Sun Capital Affiliates
shall collectively cease to own, directly or indirectly, at least 54% of the
Voting Stock and economic interests of the Parent or any Borrower, (v) the
Permitted Holders shall collectively cease to own, directly or indirectly, at
least 60% of the Voting Stock and economic interests of the Parent or any
Borrower, (vi) any “Change of Control” under the Senior Secured Debt Documents,
(vii) any “Change of Control” under (and as defined in) the Unsecured Term Loan
Documents, or

4


--------------------------------------------------------------------------------




(viii) any “Change of Control” under (and as defined in) the Parent Debt
Documents.”

(m)          The definition of “Commitment Fee Rate” is hereby deleted in its
entirety.

(n)           The definition of “Consolidated Cash Interest Expense” set forth
in §1.1 of the Credit Agreement is hereby amended and restated in its entirety
to read as follows:

“Consolidated Cash Interest Expense.  For any period, the aggregate portion of
Consolidated Total Interest Expense required to be paid in cash by any Borrower
or any of its Subsidiaries during such period.”

(o)           The definition of “Consolidated EBITDA” set forth in §1.1 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“Consolidated EBITDA.  For any period, the sum of (a) the Consolidated Pre-Tax
Income of the Borrowers and their Subsidiaries for such period, plus (b) to the
extent not otherwise included in the calculation of Consolidated Pre-Tax Income
of the Borrowers and their Subsidiaries, income of a Person in which any
Borrower holds a minority equity interest to the extent such income is properly
attributable to such minority interest held by such Borrower and such income has
been distributed to such Borrower in cash, plus (c) Consolidated Total Interest
Expense for such period, plus (d) to the extent deducted in the calculation of
Consolidated Pre-Tax Income, Consolidated Restaurant Pre-Opening Costs and
depreciation and amortization expenses of the Borrowers and their Subsidiaries
for such period, plus (e) to the extent deducted in the calculation of
Consolidated Pre-Tax Income and without duplication, other non-cash charges
(including non-cash extraordinary losses) of the Borrowers and their
Subsidiaries for such period, plus (f) to the extent deducted in the calculation
of Consolidated Pre-Tax Income and without duplication, Transaction Costs in an
aggregate amount not to exceed $8,000,000, plus (g) to the extent deducted in
the calculation of Consolidated Pre-Tax Income and without duplication, payments
to restricted stockholders of Real Mex pursuant to the Merger Agreement in an
aggregate amount not to exceed $2,400,000, plus (h) to the extent deducted in
the calculation of Consolidated Pre-Tax Income and without duplication, any fees
and expenses paid pursuant to the Management Services Agreement, plus (i) to the
extent deducted in the calculation of Consolidated Pre-Tax Income and without
duplication, non-recurring expenses incurred in connection with (x) certain
class action lawsuits set forth on Schedule 8.7 hereto, (y) any litigation
claims consolidated with any of the litigation matters set forth on Schedule 8.7
hereto and (z) any claims alleged against the Borrowers and/or their
Subsidiaries that are asserted which arise in whole or in part from the conduct
or alleged conduct of business or any other action allegedly taken or omitted to
be taken by the Borrowers or any of their Subsidiaries prior to the consummation
of the Merger and that assert substantially the same or substantially similar
legal theories as those relating to the litigation described above
(collectively, the “Existing Litigation”) up to $8,500,000 in the aggregate,
plus (j) to the extent deducted in the calculation of Consolidated Pre-

5


--------------------------------------------------------------------------------




Tax Income and without duplication, option payments pursuant to the Merger
Agreement in an aggregate amount not to exceed $6,000,000, minus (k) to the
extent included in the calculation of Consolidated Pre-Tax Income, extraordinary
non-recurring gains, including without limitation, gains from asset
dispositions.”

(p)           The definition of “Consolidated Financial Obligations” set forth
in §1.1 of the Credit Agreement is hereby amended and restated in its entirety
to read as follows:

“Consolidated Financial Obligations.  For any period, the sum of (a) all
scheduled payments of principal on Indebtedness of the Borrowers and their
Subsidiaries, including Capitalized Leases and including Synthetic Leases during
such period (but not including Consolidated Rental Expense), plus (b)
Consolidated Cash Interest Expense.  Demand obligations shall be deemed to be
due and payable during any period during which such obligations are
outstanding.  Notwithstanding the foregoing, the parties agree that for any
Measurement Period ending after the Fourth Amendment Closing Date, Consolidated
Financial Obligations shall be determined by annualizing the actual Consolidated
Financial Obligations of the Borrowers and their Subsidiaries for such
Measurement Period by multiplying such amount by a fraction, the numerator of
which is 365 and the denominator of which is the number of days in the period
from the first day of such Measurement Period to the last day of such
Measurement Period.”

(q)           The definition of “Equity Documents” set forth in §1.1 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“Equity Documents. Collectively, (a) the Stockholders Agreement, (b) the
Subscription Agreement, (c) the Contribution Agreement, and (d) the Registration
Rights Agreement.

(r)            The definition of “Fee Letter” set forth in Section 1.1 of the
Credit Agreement is hereby deleted in its entirety.

(s)           The definition of “Furman Selz” set forth in §1.1 of the Credit
Agreement is hereby deleted in its entirety.

(t)            The definition of “Furman Selz Affiliate” set forth in §1.1 of
the Credit Agreement is hereby deleted in its entirety.

(u)           The definition of “Indebtedness” set forth in §1.1 of the Credit
Agreement is hereby amended and restated by deleting the last sentence of such
definition in its entirety and substituting in lieu thereof the following
sentence: “The obligation of such Person to pay current year insurance premiums
in an amount not to exceed $3,500,000 shall be excluded from Indebtedness.”

(v)           The definition of “Interest Payment Date” set forth in Section 1.1
of the Credit Agreement is hereby amended and restated in its entirety as
follows:

6


--------------------------------------------------------------------------------




“Interest Payment Date.  The last day of each calendar month with respect to
interest accrued during such calendar month, including, without limitation, the
calendar month which includes the Drawdown Date.”

(w)          The definition of “Letter of Credit Facility” set forth in §1.1 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“Letter of Credit Facility.  The letter of credit facility established pursuant
to this Credit Agreement in an aggregate amount of $25,000,000.”

(x)            The definition of “Loan Document” set forth in Section 1.1 of the
Credit Agreement is hereby amended to delete therefrom the reference to “the Fee
Letter,”.

(y)           The definition of “Management Agreement” set forth in §1.1 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“Management Agreement.  The Management Services Agreement, dated as of August
21, 2006, by and between Real Mex and Sun Capital Partners Management IV, LLC.”

(z)            The definition of “Maximum Drawing Amount” set forth in §1.1 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“Maximum Drawing Amount.  The maximum aggregate amount that the beneficiaries
may at any time draw under outstanding Letters of Credit, as such aggregate
amount may be reduced from time to time pursuant to the terms of the Letter of
Credit; provided, however, that the Maximum Drawing Amount shall not include the
amount of any Letter of Credit to the extent any such Letter of Credit has been
cash collateralized in an amount not less than 105% of the aggregate amount that
the beneficiary may at any time draw under such Letter of Credit.”

(aa)         The definition of “Measurement Period” set forth in §1.1 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“Measurement Period.  The period of one (1) fiscal quarter ending September 30,
2006, the period of two (2) fiscal quarters ending December 31, 2006, the period
of three (3) fiscal quarters ending March 31, 2007, and each period of four (4)
consecutive fiscal quarters ending thereafter.”

(bb)         The definition of “Minimum Liquidity” set forth in §1.1 of the
Credit Agreement is hereby deleted in its entirety.

(cc)         The definition of “Northridge LC” set forth in §1.1 of the Credit
Agreement is hereby deleted in its entirety.

(dd)         The definition of “Perfection Certificate” set forth in §1.1 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

7


--------------------------------------------------------------------------------




“Perfection Certificate.  The Perfection Certificate dated as of the Fourth
Amendment Closing Date delivered by each of the Borrowers to the Agent on the
Fourth Amendment Closing Date.”

(ee)         The definition of “Preferred Stock” set forth in §1.1 of the Credit
Agreement is hereby deleted in its entirety.

(ff)           The definition of “Registration Rights Agreement” set forth in 
§1.1 of the Credit Agreement is hereby amended and restated in its entirety to
read as follows:

“Registration Rights Agreement.  The Registration Rights Agreement, dated as of
August 21, 2006, by and among the Parent, Sun Cantinas, and the other parties
thereto.”

(gg)         The definition of “Restricted Payments” set forth in §1.1 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“Restricted Payments.  In relation to the Borrowers, any (a) Distribution, (b)
payment by any of the Borrowers to Sun Capital or any Sun Capital Affiliate
other than payments to any Sun Capital Affiliate for goods and services in the
ordinary course of business on terms equivalent to those obtainable in arms
length transactions, (c) payment in respect of or purchase of the Senior Secured
Debt, or (d) payment in respect of or purchase of the Unsecured Term Loan.”

(hh)         The definition of “Revolving Credit Loan Maturity Date” set forth
in §1.1 of the Credit Agreement is hereby amended and restated in its entirety
to read as follows:

“Revolving Credit Loan Maturity Date.  The earliest to occur of (a) October 5,
2008, (b) the payment or defeasance in full of the Senior Secured Debt, (c) the
payment in full in cash of the Unsecured Term Loan or (d) the date upon which
interest on the Permitted Parent Debt is required to be paid in cash pursuant to
the terms thereof.”

(ii)           The definition of “Security Documents” set forth in §1.1 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“Security Documents.  The Intercreditor Agreement, the Parent Guaranty, the
Security Agreement, the Mortgages, the Trademark Security Agreement, the Stock
Pledge Agreements, the Assignment and Agency Account Agreement, the Agency
Account Agreements and all other instruments and documents, including, without
limitation, Uniform Commercial Code financing statements, required to be
executed or delivered pursuant to any Security Document, in each case, as
amended, restated, supplemented or otherwise modified from time to time.”

(jj)           The definition of “Shareholders Agreement” set forth in §1.1 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:

8


--------------------------------------------------------------------------------




“Stockholders Agreement.  The Stockholders Agreement, dated as of August 21,
2006, by and among Sun Cantinas, the Parent, and the other stockholders party
thereto.

(kk)         The definition of “Stock Pledge Agreement” set forth in §1.1 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“Stock Pledge Agreements.  (i) The Stock Pledge Agreement, amended and restated
as of the Closing Date, among certain of the Borrowers and the Agent and (ii)
the Membership Interest Pledge Agreement, dated as of December 20, 2004, by and
between CKR Acquisition Corp. and the Agent.”

(ll)           The definition of “Total Revolving Credit Commitment” set forth
in §1.1 of the Credit Agreement is hereby amended and restated in its entirety
to read as follows:

“Total Revolving Credit Commitment.  The sum of the Revolving Credit Commitments
of the Lenders, as in effect from time to time.  On the Fourth Amendment Closing
Date, the Total Revolving Credit Commitment shall include the $15,000,000
revolving credit loan commitment (with unlimited availability for letters of
credit) and the $25,000,000 letter of credit commitment.”

(mm)       The definition of “Unsecured Term Loan Maturity Date” set forth in
§1.1 of the Credit Agreement is hereby amended and restated in its entirety to
read as follows:

“Unsecured Term Loan Maturity Date.  October 5, 2010.”

(nn)         The following new definitions are hereby added to the Credit
Agreement in alphabetical order:

“Bank of America Letter of Credit.  That certain letter of credit   issued by
the Agent in favor of Bank of America, N.A. in the initial aggregate face amount
of $24,877,709.85 with an expiry date of December 4, 2007 to backstop Bank of
America’s obligations under, and arising in connection with, certain letters of
credit issued by Bank of America, N.A. on the Borrowers’ behalf prior to the
Fourth Amendment Effective Date.”

“BMO.  Bank of Montreal.”

“Co-Investors.  H.I.G. Sun Partners, Inc., Kevin Genda, certain members of
management of the Parent, Real Mex, the Subsidiaries of Real Mex, and any of
their Control Investment Affiliates.”

“Commitment Fee Rate.  The Applicable Margin for commitment fees set forth in
the definition of Applicable Margin.”

“Contribution Agreement.  The Contribution Agreement, dated as of September 11,
2006, by and between Sun Cantinas and the Parent.”

9


--------------------------------------------------------------------------------




“Control Investment Affiliates.  As to any Person, any other Person that (a)
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person and (b) is organized by such Person or any Person
controlling such Person primarily for the purpose of making equity or debt
investments in one or more companies.  For the purpose of this definition
“control” of a Person means the power to direct or cause the direction of the
management and policies of such Person whether by contract or otherwise.”

“Credit Suisse.  Credit Suisse in its capacity as administrative agent under the
Parent Debt Documents or in its capacity as purchaser of the Notes (as defined
in the Indenture).”

“Escrow Agreement.  The Escrow Agreement, dated as of August 21, 2006, by and
among J.P. Morgan Trust Company, National Association, as Escrow Agent
thereunder, Real Mex, Parent and Sellers.”

“Fourth Amendment Closing Date.  October 5, 2006.”

“Guarantor.  Sun Capital Partners IV, LP.”

“Merger.  The consummation of the merger of RM Integrated with and into Real Mex
pursuant to the Merger Documents.”

“Merger Documents.  (i) The Agreement and Plan of Merger, dated August 17, 2006
(the “Merger Agreement”), by and among Real Mex, the Parent, RM Integrated,
Inc., and joined by Bruckman, Rosser, Sherrill & Co., Inc., as representative
for the Sellers solely for the purposes of Sections 2.10 and 9.1 thereof; (ii)
the Certificate of Merger (as defined in the Merger Agreement); and (iii) all
other agreements and documents entered into in connection with the Merger and
the other transactions contemplated thereby, in each case as amended and in
effect from time to time.”

“Parent.  RM Restaurant Holding Corp., a Delaware corporation.”

“Parent Debt.  Unsecured Indebtedness of the Parent in an aggregate principal
amount not to exceed $115,000,000 evidenced by the Parent Debt Documents.”

“Parent Debt Documents.  The Credit Agreement, dated as of the Fourth Amendment
Closing Date, among Parent, Credit Suisse and the lenders referred to therein
pursuant to which up to $115,000,000 aggregate principal amount of Parent Debt
has been issued to the Parent and each of the notes and other documents
delivered pursuant thereto, in each case, as amended in accordance with this
Credit Agreement and in effect from time to time.”

“Parent Guaranty.  The Guaranty, dated as of the Fourth Amendment Closing Date,
by the Parent, in form and substance satisfactory to the Agent.

10


--------------------------------------------------------------------------------


“Permitted Holder Affiliate”  With respect to a specified Person, another Person
that directly or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with such Person.  For purposes of this
definition, a Person shall be deemed to “control” or be “controlled by” a Person
if such Person possesses, directly or indirectly, power either (a) to vote 10%
or more of the securities having ordinary voting power for the election of
directors of such Person or (b) to direct or cause the direction of the
management and policies of such Person whether by contract or otherwise.

“Permitted Holders.  Collectively, (a) Sun Capital and the other Sun Capital
Affiliates, (b) the Co-Investors, and (c) any Related Parties of (i) the Sun
Capital Affiliates or (ii) the Co-Investors.”

“Permitted Parent Debt.  Collectively, (a) the Parent Debt and (b) any other
Indebtedness at any time incurred by Parent in an aggregate principal amount not
to exceed $25,000,000 at any one time outstanding, provided that, in the case of
any Indebtedness referred to in clause (b) of this definition, (i) 100% of the
proceeds of such Indebtedness are contributed by the Parent in cash to Real Mex
as common equity, (ii) such Indebtedness is unsecured and not guaranteed by any
Borrower or any Subsidiary of a Borrower, (iii) such Indebtedness is not
exchangeable or convertible into any Indebtedness of the Parent or any of its
Subsidiaries (other than Indebtedness permitted under this clause (b)), (iv)
such Indebtedness is subordinated to the Indebtedness incurred by Parent under
the Parent Debt Documents on terms satisfactory to the Majority Lenders, (v)
interest on such Indebtedness shall be payable only in kind, (vi) such
Indebtedness does not mature, and is not subject to mandatory repurchase,
redemption or amortization, in each case prior to the maturity date of the
Parent Debt, and (vii) to the extent such Indebtedness contains covenants and
events of default, such covenants and events of default shall be determined by
the Agent to be no more restrictive, when taken as a whole, than the covenants
and events of default in the Parent Debt Documents.”

“Related Parties.  With respect to any Permitted Holder, the Permitted Holder
Affiliates of such Permitted Holder and the members, partners, directors,
officers, employees, agents, trustees and advisors of such Permitted Holder and
of the Permitted Holder Affiliates of such Permitted Holder.”

“RM Integrated.  RM Integrated, Inc., a Delaware corporation and wholly-owned
subsidiary of Parent.”

“Sellers.  The Former Securities Holders (as defined in the Merger Agreement).”

“Subscription Agreement.  The Subscription Agreement, dated as of August 16,
2006, by and between Sun Cantinas and the Parent.”

“Sun Cantinas”  Sun Cantinas, LLC, a Delaware limited liability company.”

11


--------------------------------------------------------------------------------




“Sun Capital.  Sun Capital Partners Group IV, Inc.”

“Sun Capital Guaranty.  The Guaranty Agreement made by the Guarantor in favor of
the Agent for the benefit of the Lenders, guaranteeing all present and future
Obligations of the Borrowers.”

“Sun Capital Affiliates.  Sun Capital and any of its Control Investment
Affiliates.”

“Tender Offer.  The offer to purchase the Notes (as defined in the Indenture),
made by Real Mex on September 19, 2006, upon the terms and conditions set forth
in the Tender Offer Documents.”

“Tender Offer Documents.  The Notice of Change of Control and Offer to Purchase
for Cash Any and All Outstanding 10% Senior Secured Notes due 2010, each dated
September 19, 2006.”

“Transaction Costs.  Fees and expenses incurred by the Parent and/or Borrowers
in connection with the Merger and related financing transactions.”

“Ventura Property.  That certain real property owned by ETRI and located at 770
Seaward Avenue, Ventura, California 93001.”

(oo)         Each reference in the Credit Agreement to “Fleet” is hereby deleted
and replaced with a reference to “BMO”.

§2.3.       Commitment Fee.  The Credit Agreement is hereby further amended by
deleting Section 2.2 in its entirety and substituting in lieu thereof the
following: “Intentionally Omitted.”

§2.4.       Commitment to Issue Letters of Credit.  The Credit Agreement is
hereby further amended by deleting clause (a) of §2.5 in its entirety and
substituting in lieu thereof the following:

“Each Revolving Credit Loan shall bear interest for the period commencing on the
Drawdown Date thereof and ending on the last day of the Interest Period with
respect thereto at an annual rate equal to the Base Rate.”

§2.5.       The Credit Agreement is hereby further amended by deleting clause
(b) of Section 2.5 thereof in its entirety and substituting in lieu thereof the
following:

“Notwithstanding anything to the contrary set forth in this Credit Agreement or
any other Loan Document, all Revolving Credit Loans shall at all times bear
interest at the Base Rate.”

12


--------------------------------------------------------------------------------




§2.6.       The Credit Agreement is hereby further amended by (x) replacing each
reference to “1:00 p.m. (Boston time)” in Section 2.6 thereof with a reference
to “12:00 p.m. (Chicago time)” and (y) replacing the reference to “$500,000” in
Section 2.6 thereof with a reference to “$100,000”.

§2.7.       The Credit Agreement is hereby further amended by replacing the
reference to “2:00 p.m. (Boston time)” in section 2.8.1 thereof with a reference
to “1:00 p.m. (Chicago time)”.

§2.8.       The Credit Agreement is hereby further amended by replacing the
reference to “$30,000,000” in Section 5.1.1 with a reference to “$40,000,000”
and by adding the following to the end of Section 5.1.1:

“For the avoidance of doubt, the Bank of America Letter of Credit is a Letter of
Credit issued pursuant to the terms of this Credit Agreement, including, without
limitation, Section 5 hereof.”

§2.9.       The Credit Agreement is hereby further amended by replacing the
reference to “forty-five (45) days” appearing in clause b(ii) of Section 5.1.3
thereof with a reference to “thirty (30) days”.

§2.10.     The Credit Agreement is hereby further amended by adding the
following new Section 5.1.6:

“Section 5.1.6.  Cash Collateral Demand.  At any time during the term of this
Credit Agreement, the Agent may   require that the Borrowers deliver to the
Agent on demand, and the Borrowers hereby agree to deliver to the Agent at any
such time, cash   collateral to secure the Maximum Drawing Amount or Unpaid
Reimbursement Obligation with respect to any Letter of Credit in an   amount not
less than 105% of the amount of the Maximum Drawing Amount   and Unpaid
Reimbursement Obligations under any Letter of Credit outstanding at such time.”

§2.11.     The Credit Agreement is hereby further amended by amending and
restating Section 5.6 in its entirety as follows:

“With respect to each Letter of Credit issued hereunder, the Borrowers shall pay
to the Agent a fee (the “Letter of Credit Fee”) for each Letter of Credit issued
or renewed by the Agent at a rate per annum as set forth in the Letter of Credit
Application therefor (calculated on the basis of a 360 day year for the actual
number of days elapsed.)”

§2.12.     The Credit Agreement is hereby further amended by amending and
restating Section 6.1 in its entirety as follows:

13


--------------------------------------------------------------------------------




“Section 6.1.  Fees.  The Borrowers jointly and severally agree to pay the Agent
a fully earned and non-refundable closing fee of $60,000.00 due and payable on
the Fourth Amendment Closing Date.”

§2.13.     The Credit Agreement is hereby further amended by replacing (x) the
reference to “Boston, Massachusetts” in Section 6.2.1 with a reference to
“Chicago, Illinois” and (y) the reference to “1:00 p.m. (Boston time)” with a
reference to “12:00 p.m. (Chicago time)”.

§2.14.     The Credit Agreement is further amended by deleting the clause “plus
the Applicable Margin for Base Rate Loans then in effect with respect to
Revolving Credit Loans” from each of Sections 6.10.1, 6.10.2 and 6.10.3.

§2.15.     Guaranty; Collateral Security; Collateral Notes.  The Credit
Agreement is hereby further amended by (a) deleting the heading of §7 of the
Credit Agreement in its entirety and substituting in lieu thereof the following:
“GUARANTY; COLLATERAL SECURITY; COLLATERAL NOTES”, (b) deleting the heading of
§7.1 of the Credit Agreement in its entirety and substituting in lieu thereof
the following: “Guaranty; Security of Borrowers” and (c) amending §7.1 of the
Credit Agreement by inserting the following new sentence before the existing
first sentence thereof: “The Obligations shall be guaranteed by the Parent
pursuant to the terms of the Parent Guaranty and by the Guarantor pursuant to
the Sun Capital Guaranty.  The Borrowers  hereby acknowledge and agree that the
Sun Capital Guaranty is a material inducement to the Lenders’ extension of
credit hereunder.

§2.16.     Pro Forma Balance Sheet and Projections.  The Credit Agreement is
hereby further amended by (x) deleting the first two sentences of §8.4.3 in
their entirety and substituting in lieu thereof the following:  “The Borrowers
have delivered to the Agent a consolidated pro forma balance sheet as of August
20, 2006 (the “Pro Forma Balance Sheet”), together with the projections of the
annual operating budgets of the Borrowers and their Subsidiaries on a
consolidated basis, balance sheets and cash flow statements for the 2006 to 2009
fiscal years, copies of which have been delivered to each Lender (collectively
with the Pro Forma Balance Sheet, the “Projections”), which Projections were
prepared in good faith based upon assumptions believed to be reasonable at the
time made and as of the Fourth Amendment Closing Date (it being recognized,
however, that projections as to future events are not to be viewed as facts and
that the actual results during the period or periods covered by the Projections
may differ from the projected results and that the differences may be material)
and (y) amending and restating the third sentence of §8.4.3 in its entirety and
substituting in lieu thereof the following:  “As of the Fourth Amendment Closing
Date, to the knowledge of any of the Borrowers or their Subsidiaries, no facts
exist that (individually or in the aggregate) would result in any material
change in the Projections.”

§2.17.     No Material Changes.  The Credit Agreement is hereby further amended
by deleting the first sentence of subsection (a) of §8.5 in its entirety and
substituting in lieu thereof the following:  “From the Balance Sheet Date
through the Closing Date, there has occurred no materially adverse change in the
financial condition or business of the

14


--------------------------------------------------------------------------------




Borrowers as shown on or reflected in the balance sheet of the Borrowers as at
the Balance Sheet Date, or the consolidated statement of income for the fiscal
year then ended, other than (i) the Merger, (ii) a Restricted Payment in the
amount of $10,000,000 occurring on August 24, 2006 and (iii) changes in the
ordinary course of business that have not had any materially adverse effect
either individually or in the aggregate on the business or financial condition
of the Borrowers.”

§2.18.     Parent Debt Documents.  The Credit Agreement is hereby further
amended by deleting the heading located at §8.19 and substituting in lieu
thereof the following heading:  “Senior Secured Debt Documents; Equity
Documents; Unsecured Term Loan Documents, and Parent Debt Documents”, and by
amending  and restating subsections (b), (c) and (d) of such §8.19 in their
entirety as follows:

“(b)         On or prior to the Fourth Amendment Closing Date, the Borrowers
have furnished to the Agent true, complete and correct copies of the Equity
Documents (including schedules, exhibits and annexes thereto).  As of the Fourth
Amendment Closing Date, the Equity Documents have not been amended,
supplemented, or modified (other than the amendments, if any, delivered to the
Agent on or prior to the Fourth Amendment Closing Date and consented to or
approved on or prior to the Fourth Amendment Closing Date by the Agent or as
expressly permitted hereunder) and constitute the complete understanding among
the parties thereto in respect of the matters and transactions covered thereby. 
As of the Fourth Amendment Closing Date, the representations and warranties of
the Borrowers and their Affiliates contained in the Equity Documents were true
and correct in all material respects when made or deemed to be made except as
would not have a Materially Adverse Effect and the Agent and the Lenders may
rely on such representations and warranties as if they were incorporated herein
on the Fourth Amendment Closing Date; provided, that nothing contained herein
shall prejudice in any way any rights of the Borrowers under or in respect of
the Equity Documents, all of which are expressly hereby reserved.

(c)           On or prior to the Fourth Amendment Closing Date, the Borrowers
have furnished to the Agent true, complete and correct copies of the Unsecured
Term Loan Documents (including schedules, exhibits and annexes thereto).  As of
the Fourth Amendment Closing Date, the Unsecured Term Loan Documents have not
been amended, supplemented, or modified (other than the amendments, if any,
delivered to the Agent on or prior to the Fourth Amendment Closing Date and
consented to or approved on or prior to the Fourth Amendment Closing Date by the
Agent or as expressly permitted hereunder) and constitute the complete
understanding among the parties thereto in respect of the matters and
transactions covered thereby.  To the best knowledge of the Borrowers, as of the
Fourth Amendment Closing Date, all of the representations and warranties
contained in the Unsecured Term Loan Documents were true and correct in all
material respects when made or deemed to be made except as would not have a
Materially Adverse Effect after giving effect to the transactions contemplated
thereby, and the Agent and the Lenders may rely on such representations and
warranties as if they were incorporated herein on the Fourth Amendment Closing
Date; provided, that nothing contained herein shall prejudice in any way any
rights of the

15


--------------------------------------------------------------------------------




Borrowers under or in respect of the Unsecured Term Loan Documents, all of which
are expressly hereby reserved.

(d)           On or prior to the Fourth Amendment Closing Date, the Borrowers
have furnished to the Agent true, complete and correct copies of the Parent Debt
Documents (including schedules, exhibits and annexes thereto).  As of the Fourth
Amendment Closing Date, the Parent Debt Documents have not been amended,
supplemented, or modified (other than the amendments, if any, delivered to the
Agent on or prior to the Fourth Amendment Closing Date and consented to or
approved on or prior to the Fourth Amendment Closing Date by the Agent or as
expressly permitted hereunder) and constitute the complete understanding among
the parties thereto in respect of the matters and transactions covered thereby.”

§2.19.     Notices of Default.  The Credit Agreement is hereby further amended
by deleting the words “and including obligations with respect to the Preferred
Stock” from §9.5.1 thereof.

§2.20.     Notification of Claim against Collateral.  The Credit Agreement is
hereby further amended by deleting the figure “$250,000” set forth in §9.5.3
thereof and substituting in lieu therefor the figure “$500,000”.

§2.21.     Conduct of Business; Stores.  The Credit Agreement is hereby further
amended by deleting (a) the parenthetical “(other than Real Mex)” set forth in
§9.15 thereof and (b) the last sentence of such §9.15.

§2.22.     Bank Accounts.  The Credit Agreement is hereby amended by deleting
each reference to “Closing Date” set forth in §9.17 and substituting in lieu
thereof the words: “Fourth Amendment Closing Date”.

§2.23.     Fourth Amendment Post-Closing Covenants.  The Credit Agreement is
hereby amended by adding the following as a new §9.20 of the Credit Agreement:

“9.20.     Fourth Amendment Post-Closing Covenants.

(a)           On or prior to the date which is thirty (30) days after the Fourth
Amendment Closing Date, at the Agent’s request, the Borrowers will deliver date
down endorsements to the Title Policies with respect to all of the real estate
subject to the amendments to the Mortgages delivered pursuant to the Fourth
Amendment, together with amendments to UCC-1 fixture filings and all other
documents and certificates with respect to such real estate as reasonably
requested by the Agent, in each case, in form and substance satisfactory to the
Agent.

(b)           On or prior to the date which is forty-five (45) days after the
Fourth Amendment Closing Date, the Borrowers will, in each case, at the Agent’s
request, (i) deliver evidence of the release and termination of any security
interest in or other Lien (other than Permitted Liens) on any Collateral
(including, without limitation, assignments of or security interests in any
intellectual property of any Borrower of record with the United States Patent &
Trademark Office), in each

16


--------------------------------------------------------------------------------




case, in form and substance satisfactory to the Agent and (ii) execute such
supplements or other documents as the Agent may reasonably request in connection
with the perfection of the Agent’s Lien on the trademarks of the Borrowers.

§2.24.     Restrictions on Indebtedness.  The Credit Agreement is hereby further
amended by amending and restating subsection (k) of §10.1 in its entirety to
read as follows:

“(k)         Indebtedness in an original principal amount not in excess of   
$65,000,000 evidenced by the Unsecured Term Loan Documents.”

§2.25.     Restrictions on Liens.  The Credit Agreement is hereby further
amended by inserting a closed parenthetical in subsection (k) of §10.2 after the
phrase “in effect on the Closing Date” set forth therein.

§2.26.     Restricted Payments.  The Credit Agreement is hereby further amended
by amending and restating subsection (d) of §10.4 in its entirety to read as
follows:

“(d)         (i) reasonable expenses (other than fees and expenses of outside
counsel) of Sun Capital or the other Sun Capital Affiliates (including
reasonable travel expense and outside director fees) in an aggregate amount not
to exceed $150,000 in any fiscal year, (ii) so long as no Default or Event of
Default is continuing, management fees payable to Sun Capital or any other Sun
Capital Affiliate in accordance with the Management Agreement, in an aggregate
amount not to exceed the greater of (x) one percent (1%) of Consolidated EBITDA
in any fiscal year and (y) $500,000, and otherwise in accordance with §10.10 and
(iii) reasonable legal fees and expenses of the Parent (other than legal fees
and expenses and fees and expenses of auditors and accountants incurred in
connection with any litigation relating to or defaults under either this Credit
Agreement or the Parent Debt Documents) in an aggregate amount not to exceed
$500,000;”

§10.4 is hereby further amended by deleting the words “Second Amendment Closing
Date” set forth in sub-clause (iii) of subsection (e) of such §10.4 in its
entirety and substituting in lieu thereof the following words: “Fourth Amendment
Closing Date”.

§10.4 is hereby further amended by adding the following new subsection (f) to
§10.4:

“(f)          amounts payable by the Borrowers or their Subsidiaries to the
Sellers arising under the Merger Agreement in respect of (x) the Post-Closing
Ventura Sale Proceeds (as defined in the Merger Agreement) pursuant to Section
5.13 of the Merger Agreement in an amount not to exceed $5,000,000 less any
amount withheld pursuant to the Merger Agreement, (y) the amount of any Tax
Benefit (as defined in the Merger Agreement) pursuant to Section 5.12 of the
Merger Agreement in an amount not to exceed $4,000,000 and (z) the amount of

17


--------------------------------------------------------------------------------




any Actual Adjustment (as defined in the Merger Agreement) (if such amount is a
positive number) pursuant to Section 2.10(e)(i) of the Merger Agreement in an
amount not to exceed $5,000,000 (exclusive of the Purchase Price Escrow Funds
(as defined in the Merger Agreement)); and”

§10.4 is hereby further amended by adding the following new subsection (g) to
§10.4:

“(g)         Restricted Payments consisting of the release to Sellers of all or
any portion of the Purchase Price Escrow Funds (as defined in the Merger
Agreement) pursuant to the terms of the Merger Agreement and the Escrow
Agreement.”

§2.27.     Dispositions of Assets.  The Credit Agreement is hereby further
amended by deleting the first sentence set forth in §10.5.2 and substituting in
lieu thereof the following sentence: “None of the Borrowers will, and none will
permit any of its Subsidiaries to, become a party to or agree to or effect any
disposition of any assets, other than (a) the sale of inventory and the
disposition of obsolete assets, in each case, in the ordinary course of business
consistent with past practices, (b) Sale-Leaseback transactions permitted
pursuant to §10.6, (c) the sale of up to five (5) Unprofitable Stores in any
year and (d) the sale of the Ventura Property.”

§2.28.     Unsecured Term Loan Documents.  The Credit Agreement is hereby
further amended by deleting §10.15 in its entirety and substituting in lieu
thereof the following new §10.15:

“10.15.   Unsecured Term Loan Documents. “None of the Borrowers will, and none
will permit any of its Subsidiaries to, materially amend, supplement or
otherwise modify (pursuant to a waiver or otherwise) the terms and conditions of
any of the Unsecured Term Loan Documents without the prior written consent of
the Agent, if the effect of such amendment, supplement or other modification or
waiver is to increase the interest rate payable on the relevant Indebtedness
thereunder or increase the cash portion of any interest required to be paid
thereon, change (to earlier dates) any dates upon which payments of principal or
interest are due thereon, increase the obligations of the obligor or obligors
thereunder or confer any additional rights on the holders of the relevant
Indebtedness thereunder which would be adverse to the Borrowers or any of their
Subsidiaries, the Agent or the Lenders.”

§2.29.     Chevys Acquisition Documents.  The Credit Agreement is hereby further
amended by deleting §10.16 in its entirety and substituting in lieu thereof the
words:  “[Intentionally Omitted]”.

§2.30.     Leverage Ratio.  The Credit Agreement is hereby further amended by
deleting the table set forth in §11.1 and substituting in lieu thereof the
following table:

18


--------------------------------------------------------------------------------




 

Period
(inclusive of end dates)

 

Ratio

 

 

 

January 1, 2006 - December 31, 2007

 

3.85 to 1.00

January 1, 2008 and thereafter

 

3.55 to 1.00

§2.31.     Adjusted Leverage Ratio.  The Credit Agreement is hereby further
amended by deleting the table set forth in §11.2 and substituting in lieu
thereof the following table:

Period
(inclusive of end dates)

 

Ratio

 

 

 

January 1, 2006 - December 31, 2007

 

5.95 to 1.00

January 1, 2008 and thereafter

 

5.75 to 1.00

§2.32.     Cash Flow Ratio.  The Credit Agreement is hereby further amended by
deleting the table set forth in §11.3 and substituting in lieu thereof the
following table:

Period
(inclusive of end dates)

 

Ratio

 

 

 

January 1, 2006 and thereafter

 

1.70 to 1.00

§2.33.     Capital Expenditures.  The Credit Agreement is hereby further amended
by deleting §11.4 in its entirety and substituting in lieu thereof the following
new §11.4:

“11.4      Capital Expenditures.  The Borrowers will not make, and will not
permit any of their Subsidiaries to make, any Capital Expenditures in excess of
$40,000,000 per annum; provided, however, that if Consolidated EBITDA for any
fiscal year (each a “Test Year”) is equal to or greater than $70,000,000, the
Borrowers and their Subsidiaries shall be permitted to make Capital Expenditures
during the fiscal year immediately following such Test Year in an aggregate
amount not to exceed 60% of Consolidated EBITDA for such Test Year.  The
Borrowers will not enter into any new lease obligations (other than renewals of
existing leases in the ordinary course of business) unless the Leverage Ratio
for the most recent reporting period, as set forth in the most recent Compliance
Certificate delivered pursuant to §9.4(e) hereof, is equal to or less than the
ratio set forth opposite such period as set forth in the table below:

Period
(inclusive of end dates)

 

Ratio

 

 

 

January 1, 2006 - December 31, 2007

 

3.60 to 1.00

January 1, 2008 and thereafter

 

3.40 to 1.00

 

19


--------------------------------------------------------------------------------


§2.34.     Minimum Liquidity.  The Credit Agreement is hereby further amended by
deleting §11.5 in its entirety and substituting in lieu thereof the words: 
“[Intentionally Omitted]”.

§2.35.     Events of Default.

Section 14.1 of the Credit Agreement is hereby amended by deleting §14.1(g) in
its entirety and substituting the following in lieu thereof:

“(g) (i) the Guarantor or (ii) the Parent, any Borrower or any of their
respective Subsidiaries shall make an assignment for the benefit of creditors,
or admit in writing its inability to pay or generally fail to pay its debts as
they mature or become due, or shall petition or apply for the appointment of a
trustee or other custodian, liquidator or receiver of such Person or of any
substantial part of the assets of such Person or shall commence any case or
other proceeding relating to such Person under any bankruptcy, reorganization,
arrangement, insolvency, readjustment of debt, dissolution or liquidation or
similar law of any jurisdiction, now or hereafter in effect, or shall take any
action to authorize or in furtherance of any of the foregoing, or if any such
petition or application shall be filed or any such case or other proceeding
shall be commenced against (i) the Guarantor or (ii) the Parent, any Borrower or
any of their respective Subsidiaries shall indicate its approval thereof,
consent thereto or acquiescence therein or such petition or application shall
not have been dismissed within forty-five (45) days following the filing
thereof;”

Section 14.1 of the Credit Agreement is hereby further amended by deleting
§14.1(h) in its entirety and substituting the following in lieu thereof:

“(h)       a decree or order is entered appointing any such trustee, custodian,
liquidator or receiver or adjudicating (i) the Guarantor or (ii) the Parent, any
Borrower or any of their respective Subsidiaries bankrupt or insolvent, or
approving a petition in any such case or other proceeding, or a decree or order
for relief is entered in respect of (i) the Guarantor or (ii) the Parent, any
Borrower or any of their respective Subsidiaries in an involuntary case under
federal bankruptcy laws as now or hereafter constituted;”

Section 14.1 of the Credit Agreement is hereby further amended by deleting the
words “issued in connection with the Preferred Stock” in their entirety from
subsection (j) thereof.

Section 14.1 of the Credit Agreement is hereby further amended by deleting the
word “or” at the end of §14.1(q) thereof, inserting a semicolon (“;”) at the end
of

20


--------------------------------------------------------------------------------




§14.1(r) thereof and inserting the following as new subsections (s), (t), (u),
(v), (w), and (y) of such §14.1:

“(s)    (i) any default or event of default shall occur under the Parent Debt
Documents or under the terms of any other Permitted Parent Debt, (ii) the Parent
shall incur any Indebtedness other than the Permitted Parent Debt, or (iii) the
Parent, any Borrower or any of their Subsidiaries shall (A) materially amend,
supplement or otherwise modify (pursuant to a waiver or otherwise) the terms and
conditions of any of the Permitted Parent Debt or (B) refinance, refund, extend,
renew or replace any of the Permitted Parent Debt, in each case, without the
prior written consent of the Agent, if the effect of such amendment, supplement
or other modification or waiver or such refinancing, refunding, extension,
renewal or replacement is to (u) increase the interest rate payable on the
relevant Indebtedness thereunder, (v) increase the cash portion of any interest
required to be paid thereon, (w) change (to earlier dates) any dates upon which
payments of principal or interest are due thereon, (x) increase the obligations
of the obligor or obligors thereunder, (y) increase the principal amount of such
Indebtedness in excess of the amounts contemplated by the definitions of “Parent
Debt” or “Permitted Parent Debt” plus the amount of any accrued and unpaid
interest thereon, or (z) confer any additional rights on the holders of the
relevant Indebtedness thereunder which would be adverse to the Borrowers or any
of the their Subsidiaries, the Agent or the Lenders;”

“(t)    the Parent shall engage is any business activities or has any other
assets other than (i) its ownership of 100% of the capital stock and economic
interest of Real Mex, (ii) performing its obligations and activities incidental
thereto under the Loan Documents and under the terms and conditions of the
Permitted Parent Debt, and (iii) making or receiving Restricted Payments to the
extent permitted by this Credit Agreement;”

“(u)    the Parent shall (i) consolidate with or merge with or into, or convey,
transfer or lease all or substantially all assets to, any Person, (ii) sell or
otherwise dispose of any capital stock of Real Mex, (iii) create or acquire any
Subsidiary or make or own any Investment in any Person other than Real Mex, or
(iv) fail to hold itself out to the public as a legal entity separate and
distinct from all other Persons;”

“(v)    the Guarantor shall fail to perform any term, covenant or agreement
contained in the Parent Guaranty or the Guarantor shall fail to perform any
term, covenant, or agreement contained in the Sun Capital Guaranty;”

“(w)    the Company is required to purchase any of the Notes (as defined in the
Indenture) tendered pursuant to the Tender Offer and is unable to either (i)
arrange for all such Notes to be purchased by a Person other than Parent, any
Borrower or any of their respective Subsidiaries or (ii) obtain financing for
its

21


--------------------------------------------------------------------------------




purchase of all such tendered Notes on the same terms as the existing Senior
Secured Debt Documents, in each case prior to or on the date such purchase is
required to be made; or”

“(y) the Sun Capital Guaranty shall for any reason not be or shall cease to be
in full force and effect or is declared to be null and void or the Guarantor
takes any action for the purpose of terminating, repudiating or rescinding the
Sun Capital Guaranty or any of its obligations thereunder.”

§2.36.     The Credit Agreement is hereby further amended by inserting the
following to the end of Section 16.9 of the Credit Agreement:

“Notwithstanding anything to the contrary set forth herein, BMO, in its capacity
as Agent hereunder, is permitted at any time without prior notice to resign as
Administrative Agent and to appoint Sun Capital or Guarantor as successor
Administrative Agent and Collateral Agent without the prior consent of any
Lender or the Borrowers.  Upon such appointment, BMO shall be discharged from
its duties and obligations hereunder and under the other Loan Documents as
administrative agent or collateral agent and the provisions of this Credit
Agreement and the other Loan Documents shall continue in effect for its benefit
in respect of actions taken or omitted to be taken by it while it was acting as
Agent.”

§2.37.     The Credit Agreement is hereby further amended by inserting the
following to the end of Section 20.1 of the Credit Agreement:

“Notwithstanding anything to the contrary set forth herein, BMO, in its capacity
as a Lender hereunder is permitted at any time to assign all of its rights,
obligations and liabilities hereunder to Guarantor, Sun Capital or any Sun
Capital Affiliate upon its execution and delivery to Guarantor, Sun Capital or
any Sun Capital Affiliate of an Assignment and Acceptance Agreement, and any
such assignment shall not in any case be subject to the existence or absence of
any Default or Event of Default, the delivery of promissory notes, any minimum
amount of the loans and commitments assigned, the payment of any assignment fee
or any other costs and expenses or the prior consent of any Lender, the
Borrowers, Sun Capital, Guarantor or the Administrative Agent.  Upon the
delivery of such Assignment and Acceptance to Guarantor, Sun Capital or any Sun
Capital Affiliate, BMO shall be discharged from its duties and obligations
hereunder and under the other Loan Documents.”

§2.38.     The Credit Agreement is hereby further amended by deleting Section
20.7 in its entirety.

§2.39.     NOTICES.  Section 21 of the Credit Agreement is hereby amended by
deleting subsection (a) in its entirety and substituting in lieu thereof the
following:

22


--------------------------------------------------------------------------------




(a)          if to the Borrowers, at 5660 Katella Avenue, Suite 100, Cypress,
California, 90630, Attention: Chief Financial Officer, with a copy to Morgan,
Lewis & Bockius LLP, 101 Park Avenue, New York, New York, 10178-0060, Attention:
Richard S. Petretti, Esq., or at such other address for notice as the Borrowers
shall last have furnished in writing to the Person giving the notice.”

Section 21 of the Credit Agreement is hereby further amended by deleting clause
(b) in its entirety and substituting the following in lieu thereof:

“(b)         if to the Agent, at 115 West LaSalle Street, Chicago, Illinois,
Attention: Client Services, Department 17 West, or such other address for notice
as the Agent shall have last furnished to the Person giving such notice; and”

Section 21 of the Credit Agreement is hereby further amended by adding the
following new subsection (d) to §21:

“(d)       if to the Parent, at 5660 Katella Avenue, Suite 100, Cypress,
California, 90630, Attention: Steven L. Tanner, Chief Financial Officer, Anthony
Polazzi, Vice President and Clarence E. Terry, Vice President, with a copy to
Morgan, Lewis & Bockius LLP, 101 Park Avenue, New York, New York, 10178-0060,
Attention: Richard S. Petretti, Esq., or at such other address for notice as the
Parent shall last have furnished in writing to the Person giving the notice.”

§2.40.     The Credit Agreement is hereby further amended by amending and
restating Section 22 thereof in its entirety and substituting in lieu thereof
the following:

“22. GOVERNING LAW.

THIS CREDIT AGREEMENT AND, EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED THEREIN,
EACH OF THE OTHER LOAN DOCUMENTS ARE CONTRACTS UNDER THE LAWS OF THE STATE OF
ILLINOIS AND SHALL FOR ALL PURPOSES BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF SAID STATE OF ILLINOIS (EXCLUDING THE LAWS APPLICABLE TO
CONFLICTS OR CHOICE OF LAW).  EACH OF THE BORROWERS AGREES THAT ANY SUIT FOR THE
ENFORCEMENT OF THIS CREDIT AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE
BROUGHT IN THE COURTS OF THE STATE OF ILLINOIS OR ANY FEDERAL COURT SITTING
THEREIN AND CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURT AND SERVICE
OF PROCESS IN ANY SUCH SUIT BEING MADE UPON THE BORROWERS BY MAIL AT THE ADDRESS
SPECIFIED IN §21.  EACH OF THE BORROWERS HEREBY WAIVES ANY OBJECTION THAT IT MAY
NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT
SUCH SUIT IS BROUGHT IN AN INCONVENIENT COURT.”

23


--------------------------------------------------------------------------------




§2.41.     Supplements to Schedules.  Schedules 1, 8.6.2, 8.7, 8.18, 8.22, 10.1
and 10.2 to the Credit Agreement are each hereby supplemented by Schedules 1,
8.6.2, 8.7, 8.18, 8.22, 10.1 and 10.2, attached hereto.

§3.          Representations and Warranties.  The Borrowers jointly and
severally represent and warrant to the Lenders and the Agent on the date of this
Fourth Amendment and on the Effective Date (as defined below) as follows:

§3.1.       Representations and Warranties in Credit Agreement.  The
representations and warranties of the Borrowers contained in the Credit
Agreement, each as amended by this Fourth Amendment, (a) were true and correct
in all material respects when made, and (b) except to the extent such
representations and warranties by their terms are made solely as of a prior
date, continue to be true and correct in all material respects on the date
hereof.

§3.2.       Representations and Warranties in Unsecured Term Loan Documents. 
The representations and warranties of the Borrowers contained in the Unsecured
Term Loan Documents (a) were true and correct in all material respects when
made, and (b) except to the extent such representations and warranties by their
terms are made solely as of a prior date, continue to be true and correct in all
material respects on the date hereof.

§3.3.       Representations and Warranties in the Parent Debt Documents.  To the
best of the Borrowers’ knowledge, the representations and warranties of the
Parent contained in the Parent Debt Documents (a) were true and correct in all
material respects when made, and (b) except to the extent such representations
and warranties by their terms are made solely as of a prior date, continue to be
true and correct in all material respects on the date hereof.

§3.4.       Authority, Etc.  The execution and delivery by the Borrowers of this
Fourth Amendment and the performance by the Borrowers of all of their agreements
and obligations under this Fourth Amendment and the Credit Agreement as amended
hereby (a) are within the corporate authority of the Borrowers, (b) have been
duly authorized by all necessary corporate proceedings by the Borrowers, (c) do
not conflict with or result in any breach or contravention of any provision of
law, statute, rule or regulation to which any of the Borrowers is subject or any
judgment, order, writ, injunction, license or permit applicable to any of the
Borrowers, and (d) do not conflict with any provision of any corporate charter
or by-laws of, or any agreement or other instrument binding upon, any of the
Borrowers.

§3.5.       Enforceability of Obligations.  This Fourth Amendment, and the
Credit Agreement as amended hereby, constitute the legal, valid and binding
obligations of the Borrowers enforceable against each such Person in accordance
with their respective terms.  Immediately prior to and immediately after and
after giving effect to this Fourth Amendment, no Default or Event of Default
exists under the Credit Agreement or any other Loan Document.

24


--------------------------------------------------------------------------------




§4.          Affirmation of Borrowers.  The Borrowers hereby affirm their
absolute and unconditional promise to pay to each Lender and the Agent all
Obligations under the Notes, the Credit Agreement as amended hereby, the other
Loan Documents, and all other related instruments or documents, at the times and
in the amounts provided for therein.  The Borrowers confirm and agree that (a)
the Obligations of the Borrowers to the Lenders and the Agent under the Credit
Agreement as amended hereby are secured by and entitled to the benefits of the
Security Documents and (b) all references to the term “Credit Agreement” in the
Security Documents shall hereafter refer to the Credit Agreement as amended
hereby.

§5.          Amendment to Loan Documents.  The Loan Documents are hereby amended
to:

(a)           replace all references to Fleet (as defined herein) appearing
therein with references to BMO (as defined herein);

(b)           replace all references to the “Commonwealth of Massachusetts” as
the governing law appearing therein with references to “State of Illinois”; and

(c)           replace all references to “Boston Time” appearing therein with
references to “Chicago Time”.

§6.          Conditions to Effectiveness.  The consents, waivers and amendments
set forth in §2 of this Fourth Amendment shall be effective on the first day
(the “Effective Date”) upon which each of the following conditions precedent
have been satisfied:

(a)           The Agent shall have received an original counterpart signature of
(i) the Borrowers and the Lenders to this Fourth Amendment and (ii) the Parent
to the Parent Guaranty;

(b)           The Agent shall have received an original signature of the
Guarantor to the Sun Capital Guaranty and to the Side Letter by and between the
Guarantor and the Agent with respect to monitoring responsibilities;

(c)           The Agent shall have received an amendment and restatement of the
Unsecured Term Loan Documents, dated as of the Fourth Amendment Closing Date,
evidencing an aggregate principal amount of Indebtedness incurred by the
Borrowers thereunder of not more than $65,000,000 and such amendment shall have
become effective in accordance with its terms;

(d)           The Agent shall have received evidence that all of the outstanding
obligations of the Parent incurred under that certain Bank of Montreal Loan
Authorization Agreement, dated as of August 21, 2006, between the Parent and the
Bank of Montreal (as amended in accordance with the Loan Documents, the “Parent
Bridge Financing”) concurrently with the Fourth Amendment Closing

25


--------------------------------------------------------------------------------




Date have been repaid in full and the commitments under the Parent Bridge
Financing have been terminated;

(e)           The Agent shall have received evidence that, (i) after giving
effect to the transactions contemplated by this Fourth Amendment, (A) the pro
forma Consolidated EBITDA for the last twelve months prior to the Fourth
Amendment Closing Date shall be not less than $58,000,000, with such adjustments
as shall be acceptable to the Agent and (B) the aggregate principal amount of
Indebtedness (as defined in the Parent Debt Documents) of the Parent and its
Subsidiaries including all committed amounts under the Credit Agreement is not
in excess of $325,000,000, and (ii) the Agent shall have received evidence that
on the Fourth Amendment Closing Date, (A) the Leverage Ratio is not greater than
3.25 to 1.00 and (B) the Adjusted Leverage Ratio is not greater than 5.25 to
1.00;

(f)            The Agent shall have received (x) a Loan Request and Direction to
Pay Proceeds and (y) a Partnership Agreement to Obtain Credit and Other
Financial Resources from the Guarantor;

(g)           The Borrowers shall have paid to the Agent a fully earned and
non-refundable amendment fee in the amount of $60,000.00;

(h)           The Borrowers shall have reimbursed the Agent for, or paid
directly, all fees, costs and expenses incurred by the Agent’s Special Counsel
in connection with the closing of this Fourth Amendment for which an invoice has
been delivered;

(i)            The Agent shall have received a copy of an officers’ certificate
addressed to the Trustee (as defined in the Indenture) and in accordance with
Section 13.05 of the Indenture, duly executed by two duly authorized officers of
each of the Borrowers, one of whom must be the principal executive officer, the
principal financial officer, the treasurer, or the principal accounting officer
of each of the Borrowers, and certifying that, (i) as of the Fourth Amendment
Closing Date, after giving pro forma effect to the Indebtedness incurred
pursuant to the transactions contemplated by this Fourth Amendment as if such
Indebtedness had been incurred at the beginning of the four fiscal quarters most
recently completed prior to the date of such incurrence for which internal
financial statements are available, and to the pro forma application of the net
proceeds of such Indebtedness, the Fixed Charge Coverage Ratio (as defined in
the Intercreditor Agreement) for such four-quarter period is greater than 3.0 to
1.0 and (ii) at the time of the incurrence of such Indebtedness, such
Indebtedness is permitted to be secured by Liens permitted by clause 19(a) of
the definition of “Permitted Liens” set forth in the Indenture, and otherwise in
form and substance satisfactory to the Agent;

26


--------------------------------------------------------------------------------




(j)            All corporate action necessary for the valid execution, delivery
and performance by (a) the Borrowers of this Fourth Amendment and each of the
other Loan Documents required to be executed and delivered by the Borrowers
pursuant to this Fourth Amendment and (b) the Parent of the Parent Guaranty and
(c) the Guarantor of the Sun Capital Guaranty, in each case, shall have been
duly and effectively taken, and evidence thereof satisfactory to the Agent shall
have been provided to the Agent, including without limitation, a certificate
from a duly authorized officer of such Person (i) certifying the charter
documents or other incorporation documents and by-laws or partnership agreement
and certificate of formation, as applicable, of such Person as true, correct and
complete, (ii) attaching a copy, certified by a duly authorized officer of such
Person to be true and complete on the Fourth Amendment Closing Date, of the
resolutions of such Person authorizing, (A) in the case of the Borrowers, this
Fourth Amendment and each of the other Loan Documents required to be executed
and delivered by the Borrowers pursuant to this Fourth Amendment, (B) in the
case of the Parent, the Parent Guaranty and (C) in the case of the Guarantor,
the Sun Capital Guaranty and the Side Letter, and (iii) certifying the name and
bearing a specimen signature of each individual who shall be authorized (A) to
sign, in the name and on behalf of such Person, this Fourth Amendment and each
of the other Loan Documents and other documents to which such Person is a party,
(B) in the case of each Borrower, to make Revolving Credit Loan Requests and to
apply for Letters of Credit, and (C) to give notices and to take other action on
its behalf under the Loan Documents;

(k)           The Agent shall have received favorable legal opinions addressed
to the Lenders and the Agent, dated as of the Fourth Amendment Closing Date, in
form and substance reasonably satisfactory to the Agent from Morgan, Lewis &
Bockius LLP, counsel to (i) each of the Borrowers and the Parent and (ii) the
Guarantor;

(l)            Each of the Parent Debt Documents shall have been duly executed
and delivered by the respective parties thereto, shall be in full force and
effect.  The Agent shall have received a fully executed copy, certified by a
duly authorized officer on behalf of the Borrowers to be true, complete, and
correct, of each of the Parent Debt Documents;

(m)          Each of the Equity Documents shall have been duly executed and
delivered by the respective parties thereto, shall be in full force and effect. 
The Agent shall have received a fully executed copy, certified by a duly
authorized officer on behalf of the Borrowers to be true, complete, and correct,
of each of the Equity Documents requested by the Agent;

(n)           The capital structure of the (i) Parent and (ii) the Borrowers and
their Subsidiaries shall be in form and substance satisfactory to the Agent,

27


--------------------------------------------------------------------------------




including, without limitation, that Sun Capital shall have made a capital
contribution to the Parent in an aggregate amount of not less than $81,500,000;

(o)           The Agent shall have received duly executed updated Perfection
Certificates from each of the Borrowers;

(p)           The Agent shall have received (i) Notes, duly executed by each of
the Borrowers, payable to each of the Lenders and (ii) at Agent’s request, a
supplement to the Trademark Security Agreement in form and substance
satisfactory to the Agent;

(q)           The Agent shall have received. at Agent’s request, duly executed
amendments to the Mortgages in form and substance satisfactory to the Agent;

(r)            The Agent shall have received a duly executed Assignment
Arrangements Agreement by and between the Borrowers, Prior Agent, Union Bank of
California, N.A. and BMO, dated as of the date hereof;

(s)           The Agent shall have received a duly executed Application and
Indemnity Agreement (Standby Letter of Credit) from the Borrowers, dated as of
the date hereof; and

(t)            The satisfaction of such other conditions as may be required by
the Agent based upon due diligence review of the Parent Debt Documents.

§7.          Miscellaneous Provisions.

§7.1.       No Other Changes.  Except as otherwise expressly provided by this
Fourth Amendment, all of the terms, conditions and provisions of the Credit
Agreement and each of the other Loan Documents, and all of the rights and
remedies of the Lenders thereunder, shall remain unaltered.

§7.2.       Other Provisions. This Fourth Amendment is a Loan Document for all
purposes of the Credit Agreement and each of the other Loan Documents.  This
Fourth Amendment and the rights and obligations hereunder of each of the parties
hereto shall in all respects be construed in accordance with and governed by the
laws of the State of Illinois.  This Fourth Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
but all of such counterparts shall together constitute but one and the same
agreement.  In making proof of this Fourth Amendment, it shall not be necessary
to produce or account for more than one counterpart hereof signed by each of the
parties hereto.

28


--------------------------------------------------------------------------------




§7.3.       Further Assurances.  The Borrowers will cooperate with the Lenders
and the Agent and provide and/or execute such further instruments and documents
as the Lenders or the Agent shall reasonably request to carry out to their
reasonable satisfaction the transactions contemplated by this Fourth Amendment.

[Remainder of page intentionally left blank]

29


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned have duly executed this Fourth Amendment as
a sealed instrument as of the date first set forth above.

 

REAL MEX RESTAURANTS, INC.

 

ACAPULCO RESTAURANTS, INC.

 

EL TORITO FRANCHISING COMPANY

 

EL TORITO RESTAURANTS, INC.

 

TARV, INC.

 

ACAPULCO RESTAURANT OF VENTURA, INC.

 

ACAPULCO RESTAURANT OF WESTWOOD, INC.

 

ACAPULCO MARK CORP.

 

MURRAY PACIFIC

 

ALA DESIGN, INC.

 

REAL MEX FOODS, INC.

 

ACAPULCO RESTAURANT OF DOWNEY, INC.

 

ACAPULCO RESTAURANT OF MORENO VALLEY, INC.

 

EL PASO CANTINA, INC.

 

CKR ACQUISITION CORP.

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

CHEVYS RESTAURANTS, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

[Signature Page to Fourth Amendment]


--------------------------------------------------------------------------------




 

BANK OF MONTREAL, individually and as Agent

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 


--------------------------------------------------------------------------------